UN I TED STATES DISTRICT COURT
SOU THERN DISTRICT OF NEW YORK
                                       X


 UNITED STATES OF AMERICA                      INDICTMENT

            - v. -                             20 Cr .

 DONNELL RUSSELL ,
       a/k/a " Colon Dunn ,"

            Defendant .
                                       :20 CRJM
                                       X




                            COUNT ONE
       (Conspiracy to Threaten Physical Harm by Interstate
                         Communication)

           The Grand Jury charges :

           1.   On    or   about    December    4,   2018 ,   in   the   Southern

District of New York and elsewhere , DONNELL RUSSELL , a/k/a "Colon

Dunn ," the defendant , and others known and unknown , willfully and

knowingly did combine ,       conspire , confederate , and agree together

and with each other to commit an offense against the United States ,

to wit , threatening physical harm by interstate communication in

violation of Title 18 ,    United Stat e s Code ,     Secti o n 875( c ) .

           2.   It was a part and object of the conspiracy that

DONNELL RUSSELL ,     a/k/a " Colon Dunn ," the defendant ,          and others

known and unknown , would and did transmit in interstate and foreign

commerce a communication containing a threat to injure the person

of another , to wit , RUSSELL placed an interstate telephone call to

threaten   physical    harm    to   those   attending    a    December   4,   2018

screening of the documentary series entitled "Surviving R . Kelly"
at a venue in New York , New York called NeueHouse Madison Square

("NeueHouse " ) ,     in   violation      of       Title    18 ,      United   States    Code ,

Sect i on 875(c) .

                                        Overt Acts

              3.     In furtherance of the conspiracy and to effect the

illegal object thereof ,           the following overt acts ,                  among others ,

were commi tted in the Southern District of New York and elsewhere :

                     a.     On or about December 4 , 2018 , DONNELL RUSSELL ,

a/k/a " Colon Dunn ," the defendant , placed an interstate telephone

call to Neue House threatening physical harm to those at the theater

and attend i ng      the    December     4,    2018    screening of            " Surviving R.

Kelly. "

                     b.     On or about December 4 , 2018 , DONNELL RUSSELL ,

a/k/a " Colon Dunn ," the defendant ,                 attempted to block his phone

number and placed a phone call from his cellphone to a New York

Ci t y Police Department p r ecinc t located in New York , New York and

in   t he   v i cin i ty   of   NeueHouse ,        which        was   planning    to     screen

" Survivi ng R. Ke l ly ."

               (Title 18 , United States Code , Section 371.)

                              COUNT TWO
       (Threatening Physical Harm by Interstate Communication)

              The Grand Jury further charges :

              4.     On    or   about    December          4,    2018 ,   in   the     Southern

District of New York and elsewhere , DONNELL RUSSELL , a/k/a "Colon

Dunn ," the defendant , knowingly and i ntentionally did transmit in


                                               2
interstate   and   foreign   commerce        a    communication        containing     a

threat to injure the person of another , to wit , RUSSELL placed an

interstate   telephone   call     to   NeueHouse        in   New    York ,   New   York

threatening physical harm to those attending the December 4 , 2018

screening o f   " Survi ving R.    Kelly "       at   NeueHouse ,    and aided and

abetted the same .

      (Title 18 , United States Code , Sections 875(c) and 2 . )




                                             AUDREYTRAUSS
                                             Acting United States Attorney




                                       3
 I   •




Form No . USA-33s-274       (E d . 9- 25 - 58)




         UNITED STATES OF AMERICA

                     V.


             DONNE LL RUSSELL,

                                      Defendant .


                INDICTMENT

               §§   371 , 875 (c) '   and 2)
